Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 1 of 31

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

MICHAEL D. ARRINGTON,

Plaintiff,
Civil Action No.
Vs. JURY TRIAL DEMAND
CITY OF BOSTON And Commissioner
of the Boston Police Department BS
WILLIAM GROSS, CITY OF BOSTON 9 S 6
Police Department Cell Site Simulator 49 S$ i
Operator JOHN DOES, HORACE COLEMAN, of ye B
99 6
Defendants, 53 = 4
oA " O
co =m

INTRODUCTION

1. “ Modern cell phones are just another technological convenience.

With all they contain and all they may reveal, they hold for many

Americans’ the privacies of life.

2. The fact that technology now allows an individual to carry such
information in his hand does not make the information any less worthy of
the protection for whichthe Founders fought.” Riley v. California 134 S. Ct.

2494-95 (2014) (quoting Boyd v United States, 116 U.S. 616, 630 (1886)).

qsid
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 2 of 31

3. This is an action pursuant to 42 U.S.C 1983 and state law to
challenge the warrantless deployment of cell site simulator by the Boston
Police Department (“BPD”) intercepting Plaintiff's personal private
information from his cell phone using “ cell site simulators” also known

colloquially as “stingrays.”

4. Cell site simulators are powerful technological devices that act as
fake cell phone towers to surreptitiously obtain personal information from
cell phones within their geographical range, which can extend more than a

mile from the device.

5. For example, cell site simulators have the power to obtain identifying
information about cell phones intercept phone calls or text messages made
using the phone, reveal website browsing histories, and track a phone’s

cumulative movements.

6. BPD owns and operates an arsenal of cell site simulators with these
intrusive capabilities. July 2014 BPD acquired a upgrade for the cell-site

simulator that the police department already own.
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 3 of 31

7. Notwithstanding the potential of cell site simulators to intrude on
the privacy and property of law-abiding citizens, BPD has maintained a
practice of deploying them without a warrant.

PARTIES
8. Plaintiff Michael D. Arrington (‘Plaintiff’) is a resident of Bedford,

County of Middlesex, State of Massachusetts.

9. Defendant City of Boston (the “ City“ or Boston”) is in located
Suffolk County municipal corporation incorporated under the laws of the

State of Massachusetts.

10. Defendant William Gross is the Commissioner of BPD. As
Commissioner, Gross oversee and approve of BPD’s policies, practices, and

maintained the unlawful use of cell site simulators by his subordinates.

11. At all relevant times to his Complaint, Commissioner Gross acted
under color of state law as a police officer of the City of Boston and in the

course and within the scope of his employment.
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 4 of 31

12. Gross is sued in his official and individual capacity for his direct
participation in, supervisory liability for, and failure to prevent the unlawful

use of cell site simulators on Plaintiff.

13. Defendant John Doe Supervisors are anonymity supervisors in
the BDP’s Crime Prevention and Information Center, with responsibility for
overseeing BPD’s policies, practices, and customs relating to cell site

simulators.

14. Also, the Gang Investigations Division responsibilities of the simulators
and approving their purchase and use, and all BPD officers who served as

Tech Lab supervisors.

15. At all relevant times in this Complaint, Defendant John Doe
Supervisors acted under color of state law as police officers of the
City of Boston and in the course and within the scope of their

employment.

16. Defendant John Doe Supervisors are sued in their official and
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 5 of 31

individual capacities for their direct participation in, supervisory liability for,

and failure to intervene to prevent the use of cell site simulators on Plaintiff.

17. Defendant Horace Coleman, is/was a resident of Town of Bedford,
County of Middlesex, State of Massachusetts during the time of the incident
knew or shown have known intentionally disclose, or endeavors, to any other

person the contents of

18. any wire, oral, or electronic communication, knowing or have reason to
know that the information was obtained through the interception of a wire, oral

or electronic communication in violation of the subsection;

JURISDICTION AND VENUE
19. Jurisdiction is proper over this civil action pursuant to 42 U.S.C. 1983
and Fourth Amendment to United States Constitution. Plaintiff alleges
violations of federal law, namely the Federal “Wiretap Act” as amended by

the Electronic Communications Privacy Act, 18 U.S.C. 2510-11 et seq.

20. Title 28 U.S.C. 1331 and 1343 provide Federal question jurisdiction

over all Federal claims and 28 U.S.C.1367 provides supplemental jurisdiction
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 6 of 31

over state law claims and Plaintiff invokes the pendent jurisdiction of this

21. Court to hear and decide claims arising out of state law because
those claims are related to Plaintiff's federal claims, are inextricably

entwined and arise out of a common nucleus of related facts.

22. Plaintiffs state law claims are related to Plaintiff's federal law
claims such that those claims form part of the same case of controversy

under Article III of the United States Constitution.

23. Venue is proper under 28 U.S.C. 1391(b). Plaintiff is located in this
judicial district, the majority of the Defendants reside in this judicial district,
and the events and omissions giving rise Plaintiff's claims occurred within
this judicial district.

FACTUAL ALLEGATIONS
Cell Site Simulators

24. A cell site simulator is a technological device that impersonates the

cellular towers used by wireless companies and forces all cell phones within

its range to transmit information to the device- and thus the police- without
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 7 of 31

the knowledge or consent of the phone’s owner.

25. Acting in this manner, cell site simulators access the unique
subscriber identification number and/or electronic serial number associated
with each cell phone, which, in turn, can be used to identify the cell phone

user and his or her location.

26. In addition to identifying cell phone users cell site simulators have

other extraordinary capabilities.

27. Cell site simulators can access the content of phone calls made on

cell phone.

28. Cell site simulators can access information in call logs, such as the

duration, timing, and phone numbers of incoming and outgoing calls.

29. Cell site simulators can obtain text messages sent to and from a

cell phone.

30. Cell site simulator can access a cell phone’s Internet browsing

history, showing websites accessed on the phone.
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 8 of 31

31. Cell site simulators can obtain information about the location of a
cell phone, pinpointing its location with accuracy that the device can reveal

whether the cell phone user is inside a particular house or apartment.

32. Cell site simulators can even track a cell phone user’s location over
time, thus revealing the cell phone user’s cumulative movements to

law enforcement .

33. Cell site simulators do not operate against only a target phone;
instead they often force all phones within their geographical range, which can
extend more than a mile from the device, to transmit personal data to the

police .

34. Accordingly, even when police are using the device to target a
specific individual, the cell site simulator trespasses upon, accesses, and

impacts the cell phones of a large number of bystanders.

35. When a cell site simulator is active in a particular geographic area,

it drains cell phone batteries, disrupt legitimate cell phone service, and often
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 9 of 31

forcibly redirects cell phones toa lower quality network, lending to dropped

calls and reduced or eliminated service.

36. Cell site simulators are commonly referred to as “ stingrays” based
on a popular model of cell site simulator sold by leading manufacturer

Harris Corporation.

37. They are also known as “IMSI- catcher” because of their ability to
capture the unique “intentional mobile subscriber identity” associated with each

cell phone.

BPD’s Secretive and Widespread Use of Cell Site Simulators

38. BPD’s use of cell site simulators is secretive and widespread.

39. BPD has long refused to disclose information about its use of cell
site simulators to the public and fought attempts to obtain such records in

the courts choosing to conceal its use of the technology.

40. According to documents disclosed to the ACLU, the BPD has

never obtained a warrant to use controversial and highly invasive
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 10 of 31

stingray, it was in an emergency situation and therefore officers could
bypass judicial oversight. But the sparse records disclosed do not provide

enough detail to confirm these claims.

41. The BPD’s response to ACLU’s records request continues a troubling

pattern of secrecy surrounding its use of this powerful surveillance tool.

42. The department provided no training documents or internal policies or
procedure specific to stingray use. The documents disclosed do not reveal
whether criminal defendants were notified that police used a stingray to

locate them.

43. Without more information, it’s impossible for the public, criminal
defendants, courts, or legislators to be sure that police are using this

powerful technology without violating constitutional rights.

44. In a March 2016 letter (https://aclum.org/wp-content/uploads/
2016/07/NT-3-4-16- Supplemental-Response- 20160304.pdf) to the ACLU,
BPD attorney Taub wrote that the department” only utilizes Cell Site

Simulator subject to a search warrant or where exigent circumstance exist

10
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 11 of 31

that require immediate law enforcement action.”

45. Despite this claim, the department has never gotten a search warrant
to use a stingray, according to Taub. “Since approximately 2014, the
Department has deployed its cell site simulator equipment on nineteen (19)
occasions,” Taub wrote- nine times within the department, and ten times on

loan to other agencies.”

46. “On each these occasions, the equipment was used solely to narrow

down the location of the suspect and/or person in danger” [emphasis mine].

GENERAL ALLEGATIONS

47. Plaintiff currently live in Bedford, Massachusetts.

48. In 1994 Plaintiff, an (African American) filed a workers
compensation claim against Broward Colleges in Florida and 2012 Plaintiff,
filed a complaint with the Office for Civil Rights against Miami-Dade

County Public School District.

49. In December of 2013 Plaintiff relocated to Boston after he

11
Case 1:20-cv-11213-LTS Document 1 Filed 06/25/20 Page 12 of 31

discovered that his homeless shelter case manager /social worker and
a police officer was entering his apartment without his consent, exigent
circumstance or search warrant and disseminating matters of his apartment of

no public concern.

50. In 2015 Plaintiff, filed civil rights complaint against Miami-Dade
County Public School District. Also, in 2015 while Plaintiff, was residing at
the New England Homeless Shelter when he won the lottery for apartment

with AVA Theater District Apartments located in Boston.

51. During the interview process one of managing staff said to Plaintiff

“they said you was going to betrouble.” Plaintiff did not get the apartment.

52. Plaintiff lost his veterans mobile housing voucher. Meanwhile, at
that time Plaintiff was not aware that BPD had him under surveillance
without any justifications whatsoever other than to keep Plaintiff down and to
interfere or prevent Plaintiff from filing timely lawsuit against Miami-Dade

Public School District.

12
Case 1:20-cv-11213-LTS Document 1 Filed 06/25/20 Page 13 of 31

53. Defendants used the cell site simulator to undermine Plaintiff.

54. On or about May 22,2017 Plaintiff was at the United States District
of Massachusetts in Boston checking in his cell phone when a City
of Boston police officer in uniform with no name tag on said to

Plaintiff “you’re thinking about moving to Traverse City Michigan.”

55. Plaintiff had told a friend in the privacy of his apartment on his
cell phone that he was thinking about moving to Traverse City Michigan and

no one else.

56. Defendants deployed the cell simulator in the immediate vicinity of

Plaintiff ‘s apartment complex and Veteran Administration Hospital.

57. Defendants did not have a warrant or probable cause to search and
seize the private cell phone calls of Plaintiff made in the privacy of his

apartment.

58. No exigent circumstance occurred during Plaintiffs private cell

phone conversation that would justified a search of any nature.

13
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 14 of 31

59. On May 23, 2017 Plaintiff contacted the ACLU of Boston and told
the intake person what the police officer said to him and that the officer
wasn’t wearing a name tag. Plaintiff was told by the intake person that he

would send him some documentations to read and complete.

60. June 1, 2017 Plaintiff, contacted the American Civil Liberties Union
of Boston after he didn’t received the documentation and was told by one of
representatives at ACLU that the BPD officer said that they were trying to

finding who you are taking to.”

61. Plaintiff has reason to believe that Defendant BPD, was intercepting
his e-mails, private instant messages and computer snooping dated back much

further than the violations that occurred in 2017.

62. After, Plaintiff contacted ACLU, Defendant BPD officers started
contacting Plaintiff's medical and mental health providers and disseminated
Plaintiff's medical and mental health information to the residents of Bedford

Green Apartments.

14
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 15 of 31

63. Plaintiff has reason to believe Defendant BPD officers have been
contacting his medical providers long before he contacted ACLU without his

knowledge.

64. Onor about June 19, 2017 when Plaintiff, was preparing his brief
for U.S. First Circuit Court of Appeals No. 17-1047 in his apartment on his
personal computer Defendant Coleman a neighbor of Plaintiff who hold
himself out to be a police informant, stood outside Plaintiff’s apartment

door and told Plaintiff what he was doing on his computer.

65. Also, Defendant BPD’s officers sent unknown pornography links to

Plaintiff's computer and e-mail known as (Phishing).

66. November of 2017 during the late evening Plaintiff had conversation
with his grandson in the privacy of his apartment on his cell phone and
approximately two days later Coleman was outside Plaintiff's apartment door

telling Plaintiff what he said to his grandson.

67. April of 2018 Plaintiff applied for a credit card online from his

personal computer in the privacy of his apartment. Before, Plaintiff

15
Case 1:20-cv-11213-LTS Document 1 Filed 06/25/20 Page 16 of 31

could complete the credit application Defendant Coleman stood outside his
apartment door and said” they said you just want people to see how

much money you are receiving.”

68. Defendant Coleman was being used to provoke criminal activity by

Plaintiff.

69. March 17,2019 Plaintiff sent his son an e-mail earlier during that
day from his personal computer and called his son later during that night in

privacy of his apartment on his cell phone.

70. One of the resident in the same apartment building as Plaintiff told

Plaintiff about the content of his conversation with his son.

71. On numerous occasions the staff members, VA social worker and the
residents of Bedford Green Apartments where Plaintiff resides would
mention to him about some private conversation or what he purchased on his

computer in the privacy of his apartment.

72. Defendant Coleman intentionally disseminated private matters of

16
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 17 of 31

Plaintiffs conversation, transaction made on Plaintiff’s cell phone and personal

computer located in his apartment.

73. BPD unconstitutional prolonged deployment of the cell site simulator
to intercept Plaintiff's private cell phone calls, e-mails and computer snooping
caused Plaintiff unnecessary call dropping, battery drainage which result into
Plaintiff replacing his computer, cell phone on at least (4) four occasions and

battery replacement on at lease (1) one occasion.

74. BPD Cell Site Simulator Operators acted pursuant to the established

policy and practice of Defendant City of Boston.

75. The Defendants Cell Site Simulator Operators obtained information
from Plaintiff's private cell phone with the direct participation, knowledge,

approval, and ratification of the Defendant Supervisors.

76. Each of the Defendants Cell Site Simulator Operators acted or failed
to act knowingly and intentionally, maliciously, wantonly, or with reckless

or callous disregard for, or indifference to, the rights of Plaintiff.

17
Case 1:20-cv-11213-LTS Document 1 Filed 06/25/20 Page 18 of 31

The City’s Unconstitutional Policies and Practice
77. The Defendants’ misconduct was undertaken pursuant to the policy

and practice of Defendant City of Boston.

78. First, the City maintains the affirmative practice of using cell site
simulators to trespass upon, search, and seize personal information from the

cell phones and computer without a warrant or probable cause.

79. Second, the City directly encourages , and is thereby the moving
force behind, the unconstitutional use of cell site simulators at issues here
by making an affirmative, official decision not to promulgate any policy,
procedure, or guideline that addresses the permissible or constitutional use

of cell site simulator equipment to guide or restrict the Individual

80. Defendants’ use of cell site simulators, as well as by failing to
impose any requirements that BPD officers using cell site simulators obtain
written authorization from a supervisor prior to or after using the devices, or

even document their use of the device in any way.

81. The City’s decision not to promulgate any written policies,

18
Case 1:20-cv-11213-LTS Document 1 Filed 06/25/20 Page 19 of 31

procedures, or guidelines governing the use of cell site simulators to protect

the constitutional rights of Plaintiff reflects deliberate indifference.

82. Third, as a matter of policy and practice, the City directly
encourage, and is thereby the moving force behind, the very type of

misconduct at here by failing to adequately train and supervise the

83. Defendant Cell Site Simulator Operators regarding the permissible and
constitutional use of cell site simulators on Plaintiff and such failure to do so

manifest deliberate indifference.

84, The City has refused to implement written policies, procedures,

guidelines or training about the use of cell site simulators, even though:

(a) The City actual and/or constructive notice that the Individual
Defendants’ standardless use of cell site simulators would result in

widespread constitutional rights violations;

(b) The City had actual and/or constructive notice that the

adoption of written policies, procedure, guidelines, and training restricting the

19
Case 1:20-cv-11213-LTS Document 1 Filed 06/25/20 Page 20 of 31

use of cell site simulators was necessary to avoid a substantial risk of

constitutional violations; and,

(c) The standardless use of cell site simulators by the Individual
Defendants created an obvious risk of constitutional violations, both because
of the power of cell site simulator technology and because of the inability

of the public and media to detect its use and thus report abuses.

85. Finally, the constitutional violations described in this Complaint

were also undertaken pursuant to the policy and practice of the City of

86. Boston in that they were committed with the knowledge, approval,
and/or ratification of persons with final policymaking authority for City of
Boston and BPD, or were committed by persons with such final policymaking

authority.

87. The ratification and authorization of this misconduct by these final

policymakers constituted the official policy of the City of Boston, and

88. the final policymakers were deliberately indifferent to the risk that

20
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 21 of 31

these policies, practices, and customs would lead to the violation of

Plaintiff's constitutional rights.

The Defendant Supervisors’ Misconduct
89. The Defendant Supervisors directly participated in, knew of,
approve of, and ratified the warrantless use of cell site simulators in

violation of the rights of Plaintiff.

90. The Defendant Supervisors, at all times material to this Complaint,

had promulgated, and/or were aware the City had promulgated and

91. maintained the above-described policies, practices, and customs
regarding cell site simulators, the maintenance of which would cause

preventable constitutional violations.

92. The Defendant Supervisors oversaw, endorse, condoned, and
acquiesced in the above- mentioned policies, practices, and customs, and
refused to take steps to correct them, turning a blind eye to repeated and

systemic violations of constitutional rights of Plaintiff.

21
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 22 of 31

93. The Defendant Supervisors were, at all times material to the
Complaint, deliberately indifferent to the rights of Plaintiff as evidenced
by their acquiescence to and support ofthese policies and their obvious

consequences.

94. Each of the Defendant Supervisors acted or failed to act
knowingly, intentionally, maliciously, wantonly, and/or with reckless or

callous disregard or indifference to the rights of Plaintiff.

FIRST CAUSE OF ACTION
42 U.S.C. 1983 Fourth Amendment Unlawful Search and Seizure Against
Defendants City of Boston, Gross and John Doe Supervisor Cell Site
Simulator Operators

95. Plaintiff incorporates each paragraphs 47-94 of this Complaint as if

fully restated here.

96. Defendants City of Boston, Gross and BPD supervisor Cell Site
Simulator Operators decision to seize and disseminate Plaintiffs private
_conversation without Plaintiff's knowledge violated Plaintiff's rights to be

free from unreasonable search and pursuant to the Fourth and fourteenth of

22
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 23 of 31

the United States Constitution.

97. Defendants’ actions have been intentional and willful and exhibit a

conscious disregard or reckless indifference to Plaintiffs rights.

98. The misconduct describe in the Count has been undertaken pursuant
to the custom, policy and/or practice of Defendant City of Boston, such that

Defendant City is liable.

99. The acts and omissions alleged herein constitute reckless, callous
and deliberate indifference to Plaintiff's federal protected rights entitling

Plaintiff to punitive damages against Defendants.

100. As adirect and proximate result of the afore alleged willful and
reckless acts of omissions of Defendants, Plaintiff was deprived of his
federally protected rights in violation of 42 U.S.C. 1983, and has suffered
damages, including, but not limited to significant emotional and psychological
distress.

WHEREFORE, Plaintiff respectfully pray the Court award Plaintiff relief as

follows:

23
Case 1:20-cv-11213-LTS Document 1 Filed 06/25/20 Page 24 of 31

A. Award compensatory damages in favor of Plaintiff and against

Defendants in an amount reasonable and appropriate;

B. Award punitive damages in favor of Plaintiff and against

Defendants in an amount reasonable and appropriate.

SECOND CAUSE OF ACTION
42 U.S.C. 1983 Failure to Intervene Against Defendants Gross and
John Doe Supervisor Cell Site Simulator Operators.
101. Plaintiff incorporates each paragraphs 47-94 of this Complaint

as if fully restate here.

102. As described more fully above, Defendant Gross Defendant BPD
high ranking official with corrective action authority and Individual
Defendants BPD John Doe Supervisor Cell Site Operators knew or should
have known and failed to stop or prevent and had areasonable opportunity to
stop the violation of Plaintiffs constitutional rights who was subjected to the
unconstitutional use of cell site simulators, had they been so inclined. They

failed to do so.

24
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 25 of 31

103. The Individual Defendants were actions were undertaken
intentionally, with malice, and/ or with reckless indifference to the rights of

Plaintiff.

104. As a direct and proximate result of Defendants’ misconduct,
the rights of Plaintiff was violated and he suffered injuries including

invasions of his privacy and property.

105. These injuries were caused by Defendant BPD employees,
including but not limited to the named Defendants who acted pursuant to
the policies and practices of the City of Boston.

WHEREFORE, Plaintiff respectfully pray the Court award Plaintiff relief

as follows:

A. Award compensatory damages in favor of Plaintiff and against

Defendants in an amount reasonable and appropriate;

B. Award punitive damages in favor of Plaintiff and against Defendants

in an amount reasonable and appropriate.

25
Case 1:20-cv-11213-LTS Document 1 Filed 06/25/20 Page 26 of 31

THIRD CAUSE OF ACTION
18 .S.C.A. 2510 ET SEQ.(“WIRETAP ACT”) Against Defendant
Coleman
106. Plaintiff incorporates each paragraphs 47-94 of this Complaint as if

fully restate here.

107. Defendant Coleman engaged in the following acts in violation of
federal law:
(a) Defendant intentionally intercepted, endeavored to intercept, or

procured other persons to intercept oral communication;

(b) Defendant intentionally disclosed, or endeavored to disclose, to other
persons the contents of oral communication, knowing or having reason to
know that the information was obtained through the interception of a wire,
oral or electronic communication in violation of the above- referenced law;
and/or

(c) Defendant intentionally used, or endeavored to use, the contents of

oral communication, knowing or having reason to know that the information

26
Case 1:20-cv-11213-LTS Document 1 Filed 06/25/20 Page 27 of 31

was obtained through the interception of a wire, oral or electronic

communication in violation of the above referenced law.

108. As a result Plaintiff suffered harm as aresult of Defendant’s
violation of the ECPA.
WHEREFORE, Plaintiff respectfully pray the Court award Plaintiff relief as
follows:

A. Award damages as set forth in 18 U.S.C.A. 2520, including but not
limited to statutory damages of Ten Thousand Dollars ($10,000.00) in Plaintiff's

favor and against Defendant.

B. Award punitive damages in favor of Plaintiff and against Defendant

in an amount reasonable and appropriate.

FOURTH CAUSE OF ACTION

Article XIV of the Massachusetts Constitution Against Defendants City
of Boston, Gross and John Doe Supervisor Cell Site Simulator Operators

109. Plaintiff incorporates each paragraphs 47-94 of Complaint as of

fully restate here.

27
Case 1:20-cv-11213-LTS Document1 Filed 06/25/20 Page 28 of 31

110. Defendants violated the rights of Plaintiff to be free of
unreasonable searches and invasion of communication as guaranteed by

Article XIV of Massachusetts Constitution.

111. Defendants’ actions were intentional, willful, and exhibited a

conscious disregard or reckless indifference to the rights of Plaintiff.

112. The misconduct described in this Count was undertaken pursuant
to the custom, policy, and/or practice of Defendant City of Boston, such that

Defendant City of Boston is liable, as described in the above paragraphs.

113. As a result of the Individual Defendants’ misconduct described
in this Count, undertaken pursuant to the City’s policy and practice, Plaintiff
has suffered injury, including invasion of privacy and property.
WHERREFORE, Plaintiff respectfully pray the Court award Plaintiff relief as
follows:

A. Award compensatory damages in favor of Plaintiff and against

Defendants in amount reasonable and appropriate;

28
Case 1:20-cv-11213-LTS Document 1 Filed 06/25/20 Page 29 of 31

B. Award punitive damages in favor of Plaintiff and against Defendants

in an amount reasonable and appropriate.

FIFTH CAUSE OF ACTION

Invasion of Privacy Against Defendants City of Boston, Gross and John
Doe Supervisor Cell Site Simulator Operators

114. Plaintiff incorporates each paragraphs 47-94 of this Complaint as

if fully restate here.

115. Defendants’ use of cell site simulators intrude upon the privacy

of Plaintiff without his authorization.

116. Defendants’ intrusive use of cell site simulators was offensive

and objectionable to a reasonable person.

117. Defendants’ intrusive use of cell site simulators caused Plaintiff
injury, including invasions of his privacy and property.
WHEREFORE, Plaintiff respectfully pray the Court award Plaintiff relief as
follows:

A. Award compensatory damages in favor of Plaintiff and against

29
Case 1:20-cv-11213-LTS Document 1 Filed 06/25/20 Page 30 of 31

Defendants in an amount reasonable and appropriate;

B. Award punitive damages in favor of Plaintiff and against Defendant

in an amount reasonable and appropriate.

SIXTH CAUSE OF ACTION

Respondeat Superior Against Defendant City of Boston

118. Plaintiff incorporates each paragraphs 47-94 of this Complaint

as if fully restate here.

119. In committing the acts alleged in the preceding paragraphs, the
Individual Defendants were all members and agents of City of Boston acting

at all time relevant times within the scope of their employment.

120. Defendant City of Boston is liable as principal for all state
law torts committed by its agents.
WHEREFORE, Plaintiff respectfully pray the Court award Plaintiff relief as

follows:

30
Case 1:20-cv-11213-LTS Document 1 Filed 06/25/20 Page 31 of 31

A. Award compensatory damages in favor of Plaintiff and against

Defendants in an amount reasonable and appropriate.
JURY DEMAND

Plaintiff respectfully demand trial on all issues so triable.

Dated: June 25, 2020

  
  

Respectfully submitted,

LULY

Pro fe Michael ‘D. Arrington
204 Pride Way
Bedford, Massachusetts 01730
(781) 652-1479
michaelarrington3 1 @yahoo.com

31
